Citation Nr: 0722325	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  07-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date prior to January 29, 
2004, for the grant of service connection for status 
postoperative residuals of low back injury with laminectomy 
L5-S1, lateral recess decompression with facetectomy, 
foraminotomy, neurolysis of L5-S1, left and lumbar 
laminectomy with subtotal medial facetectomy and discectomy 
L5-S1 right.

2.  Entitlement to an effective date prior to January 29, 
2004, for the grant of service connection for right leg 
radiculopathy.

3.  Entitlement to an effective date prior to January 29, 
2004, for the grant of service connection for left leg 
radiculopathy.

4.  Entitlement to an effective date prior to January 29, 
2004, for the grant of a total evaluation based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had service from June 1977 to June 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which assigned 
an effective date of January 29, 2004, for the above-listed 
issues.

In April 2007, the veteran testified before the undersigned 
at the RO.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  On September 14, 1999, the veteran submitted an 
application to reopen his claim for service connection for 
residuals of a low back injury.

2.  Following the veteran's submission of a substantive 
appeal on January 29, 2004, the RO certified the veteran's 
claim to the Board in May 2005.

3.  In an October 2005 decision, the Board granted the 
veteran's claim of entitlement to service connection for 
residuals of a back injury, accepting jurisdiction for this 
issue.

4.  In January 2001, the veteran submitted a written 
statement, the first associated with the claims file, 
indicating he was no longer able to work.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 14, 1999, 
for the grant of service connection for status postoperative 
residuals of low back injury with laminectomy L5-S1, lateral 
recess decompression with facetectomy, foraminotomy, 
neurolysis of L5-S1, left and lumbar laminectomy with 
subtotal medial facetectomy and discectomy L5-S1 right, are 
met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.400 (2006).

2.  The criteria for an effective date of September 14, 1999, 
for the grant of service connection for right leg 
radiculopathy, are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).

3.  The criteria for an effective date of September 14, 1999, 
for the grant of service connection for left leg 
radiculopathy, are met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).

4.  The criteria for an effective date of January 9, 2001, 
for the grant of TDIU, are met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In March 2006, the veteran was provided with notice regarding 
effective dates, prior to the subsequent March 2006 rating 
decision that granted TDIU and assigned the effective date of 
January 29, 2004.  It is the effective date of the award that 
is the issue in this case.  Therefore, the Board finds that 
the veteran has been fully informed regarding the evidence 
necessary for an earlier effective date.  Thus, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  Dingess v. Nicholson, supra.


II.  Analysis

The effective date for the grant of service connection for 
claimed residuals of a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date, like that for an 
increased rating, is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A review of the claims file shows that the RO construed a 
September 14, 1999 written statement from the veteran's 
representative as a claim of entitlement to service 
connection for disorders associated with a postservice back 
injury as well as for an increased rating for previously 
service-connected lumbosacral strain.  This written statement 
was contained on a Statement of Accredited Representation in 
Appealed Case (VA Form 646), submitted in conjunction with a 
separate claim.  Because this service-connection claim had 
been previously denied in September 1983 and September 1990, 
the RO treated the veteran's statement as a claim to reopen 
based on new and material evidence.  This claim was denied in 
a September 2001 rating decision.

In August 2002, the veteran filed a notice of disagreement 
with the September 2001 rating decision.  The RO issued a 
statement of the case (SOC) in November 2003, and the veteran 
submitted a substantive appeal (VA Form 9) on January 29, 
2004.  Thereafter, the RO certified the veteran's appeal to 
the Board in May 2005.

The Board issued a decision in October 2005, reopening the 
veteran's claim and then granting service connection.  The 
Board did not address jurisdiction of the veteran's claim in 
the October 2005 decision.

Thereafter, the RO implemented the Board's October 2005 
decision in a December 2005 rating decision, granting service 
connection for the issue on appeal and assigning an effective 
date of January 29, 2004.  The RO assigned this date because 
it was the date on which the RO received the veteran's VA 
Form 9.  The RO indicated that it issued the SOC on November 
25, 2003.  On the cover letter to the SOC, the veteran was 
informed that he needed to perfect his appeal within 60 days.  
That 60 days expired on January 26, 2004.  The veteran also 
had one year to appeal his case from the date of the notice 
of his original rating decision, which was on September 19, 
2001.  That one-year period expired September 18, 2002.  His 
VA Form 9 was filed at the RO on January 29, 2004.  
Therefore, the RO found that it was not timely.  Thus, the 
September 19, 2001 rating decision had become final.  
Accepting the veteran's January 29, 2004 VA Form 9 as a new 
claim, the RO assigned this as the effective date.

The RO issued a second rating decision in March 2006, 
granting service connection for radiculopathy of the right 
and left lower extremities and entitlement to a TDIU and 
assigned an effective date of January 24, 2004 for all 
issues.  The RO determined that the radiculopathy of the 
right and lower extremities was related to his service-
connected low back disorder.  The RO also continued the 
determination contained in the December 2005 rating decision, 
implementing the Board's October 2005 decision and continuing 
the effective date of January 29, 2004.

The veteran submitted a notice of disagreement with the 
effective date assigned to his disabilities in August 2006.  
An SOC was issued in January 2007, and the veteran perfected 
his appeal by submitting a VA Form 9, also in January 2007.

The veteran indicated during his April 2007 Board hearing 
that he sought an effective date of September 14, 1999 for 
all of his claims on appeal.

The Board acknowledges that it appears the veteran may have 
filed his January 2004 VA Form 9 a few days after the 
deadline to continue his appeal of the September 2001 rating 
decision.  As noted above, the substantive appeal must be 
filed within 60 days from the date of the SOC, or within the 
remainder of the one-year period from the date of mailing of 
the notice of determination, whichever occurs later.  In the 
absence of a properly perfected appeal, the decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2006); Roy v. Brown, 5 Vet. App. 554 (1993).

Although it appears the veteran's substantive appeal was not 
timely, the RO did not close the appeal but continued to 
process it, subsequently certifying it to the Board in May 
2005.  While this action is not binding on the Board, as the 
Board determines its own jurisdiction, the salient factor is 
that the Board is not deprived of jurisdiction.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  While 
the Board did not address the timeliness of the veteran's 
substantive appeal in the October 2005 decision that granted 
service connection, by issuing this decision, the Board, in 
effect, accepted jurisdiction over this issue.  Once the 
Board has accepted jurisdiction, the RO may not later 
determine that the Board did not have jurisdiction over this 
issue because the substantive appeal was untimely.  Based on 
this, the Board finds that the appropriate effective date for 
the three service connection claims is September 14, 1999, 
the date the veteran submitted his request to reopen the 
claim of service connection for the residuals of a 
postservice low back injury.  Since this is the effective 
date sought by the veteran, this represents a full grant of 
the benefits sought on appeal as to these issues.

The Board notes that at the hearing in 2007 the veteran 
clarified that the requested effective date was September 14, 
1999.  The veteran had indicated that he had been pursuing 
his claim since 1989.  However, in September 1990 the RO 
denied his claim and that decision became final because he 
did not file any notice of disagreement with the decision.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.201, 20.302 (2006).  The determinative date of the 
reopened claim is, therefore, September 14, 1999.

With regard to the claim of entitlement to TDIU, the veteran 
was assigned an effective date of January 29, 2004.  While 
his formal claim of entitlement to TDIU was received in 
November 2005, a review of the claims file shows the veteran 
submitted a written statement on January 9, 2001, indicating 
he was unable to work and was receiving Social Security 
Administration benefits.  The Board will accept this 
statement as an informal claim for TDIU benefits.

The evidence of record shows the veteran was found disabled 
by the Social Security Administration in a March 1993 
decision.  That determination indicated the veteran's primary 
diagnosis was disorders of the back, and his disability began 
in July 1991.  Since the evidence shows the veteran has not 
been able to work since July 1991, the Board finds that the 
appropriate effective date for the veteran's TDIU is January 
9, 2001, the date he filed an informal claim.  An earlier 
effective date is not warranted because no previously 
submitted statement could be construed as a claim of 
entitlement to TDIU and the increase to total disability did 
not occur within one year prior to the receipt of the 
informal claim.  38 C.F.R. § 3.400(o).

Therefore, resolving the benefit of the doubt in favor of the 
veteran, the Board finds that an effective date of September 
14, 1999, should be assigned for his service connection 
issues, and an effective date of January 9, 2001 should be 
assigned for TDIU.  See Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).










	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of September 14, 1999, is assigned for the 
grant of service connection for status postoperative 
residuals of low back injury with laminectomy L5-S1, lateral 
recess decompression with facetectomy, foraminotomy, 
neurolysis of L5-S1, left and lumbar laminectomy with 
subtotal medial facetectomy and discectomy L5-S1 right, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

An effective date of September 14, 1999, is assigned for the 
grant of service connection for right leg radiculopathy, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

An effective date of September 14, 1999, is assigned for the 
grant of service connection for left leg radiculopathy, 
subject to the laws and regulations governing the payment of 
VA monetary benefits.

An effective date of January 9, 2001, is assigned for the 
grant of a total evaluation based on unemployability due to 
service-connected disability, subject to the laws and 
regulations governing the payment of VA monetary benefits.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


